       Case 5:17-cv-00171-TJM-ATB Document 90 Filed 11/02/18 Page 1 of 3




                                                           One Lincoln Center | Syracuse, NY 13202-1355 | bsk.com

                                                                                              LOUIS ORBACH
                                                                                              OrbachL@bsk.com
                                                                                                P: 315-218-8633
November 2, 2018

VIA ELECTRONIC FILING

Hon. Thomas J. McAvoy
Senior U.S. District Judge
United States District Court Northern District of New York
Federal Building & U.S. Courthouse
15 Henry Street
Binghamton, NY 13901

Re:    CAR-FRESHNER Corp., et al. v. American Covers, LLC, et al.
       Civil Action No. 5:17-cv-171 (TJM/ATB)

Dear Judge McAvoy:

We represent the Plaintiffs in the above-referenced action (the “Action”). Pursuant to the current
Scheduling Order, the parties are required to file motions to preclude expert testimony by today,
Friday, November 2, 2018 (Docket No. 82).

Plaintiffs are filing such a motion today. The motion appends and contains references to party
and expert deposition testimony, documentation exchanged in discovery, and expert reports
marked by Plaintiffs and/or Defendants as “Confidential” and “Confidential – Attorneys’ Eyes
Only” pursuant to the Protective Order in place in this case (Docket No. 39) (the “Protective
Order”). These materials include Plaintiffs’ confidential financial information, material
Defendants contend to be their confidential financial information, as well as other information
each party deems confidential and proprietary.

Based on the foregoing, and in accordance with the Protective Order and N.D.N.Y. L.R. 83.13,
Plaintiffs seek to seal: (1) portions of their Memorandum of Law; (2) portions of the Declaration
of Jeffrey A. Stec. Ph.D., and the entirety of its Exhibit A; and (3) portions of the Declaration of
Louis Orbach, Esq., and the entirety of its Exhibits D-P.




                                                                                                        3239709.3
      Case 5:17-cv-00171-TJM-ATB Document 90 Filed 11/02/18 Page 2 of 3




Pursuant to N.D.N.Y. L.R. 83.13, Plaintiffs are filing redacted versions of these materials
contemporaneously with this letter, and will send non-redacted versions of the same to chambers
and Defendants’ counsel via email. A proposed order permitting Plaintiffs to file the non-
redacted versions under seal is attached hereto.

Respectfully submitted

BOND, SCHOENECK & KING, PLLC

s/Louis Orbach

Louis Orbach

cc:    Jennifer Deal
       William Brewster
       Liza Magley




                                                                                        3239709.3
       Case 5:17-cv-00171-TJM-ATB Document 90 Filed 11/02/18 Page 3 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CAR-FRESHNER CORPORATION and JULIUS SÄMANN
LTD.,

                               Plaintiffs,                        Civil Action No.:
                                                                  5:17-cv-171 (TJM/ATB)
                       v.

AMERICAN COVERS, LLC f/k/a AMERICAN COVERS,
INC. d/b/a HANDSTANDS, ENERGIZER HOLDINGS, INC.,
and ENERGIZER BRANDS, LLC,

                               Defendants.


   [PROPOSED] ORDER GRANTING DEFENDANTS’ LETTER MOTION TO SEAL

        This matter comes before the Court on the November 2, 2018 Letter Motion to Seal (the

“Motion”) filed by Plaintiffs CAR-FRESHNER Corporation and Julius Sämann, Ltd. (“Plaintiffs”).

        IT IS HEREBY DIRECTED THAT, for good cause shown, Plaintiffs’ Motion is

GRANTED.         The Clerk of the Court is DIRECTED to seal: (1) Plaintiffs’ non-redacted

Memorandum of Law, dated November 2, 2018; (2) the non-redacted Declaration of Jeffrey A.

Stec. Ph.D., executed on November 2, 2018, and the entirety of its Exhibit A; and (3) the non-

redacted Declaration of Louis Orbach, Esq., executed on November 2, 2018, and its Exhibits D-P

in their entirety.



                                                   ________________________________
                                                         Hon. Thomas J. McAvoy
                                                         Senior U.S. District Judge
                                                         United States District Court
                                                         Northern District of New York




                                                                                        3239709.3
